Case 2:20-cv-11276-MCS-RAO Document 20 Filed 02/26/21 Page 1 of 1 Page ID #:148



 1
 2
 3
 4                                                              JS-6
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   ORLANDO GARCIA,                         Case No. 2:20-cv-11276-MCS-RAO
11
                       Plaintiff,            JUDGMENT
12
13               v.
14
     NALINI SOLANKI, in individual and
15   representative capacity as trustee of
     The Solanki Family Trust; UKA’S BIG
16
     SAVER FOODS, INC., a California
17   Corporation,
18
                       Defendants.
19
20        Pursuant to this Court’s Order Granting Defendants’ Motion to Dismiss,
21        IT IS ADJUDGED that this action is dismissed for lack of jurisdiction.
22
23   IT IS SO ORDERED.
24
25   Dated: February 26, 2021
26                                               MARK C. SCARSI
                                                 UNITED STATES DISTRICT JUDGE
27
28
                                             1
